EXHIBIT 10(iii)(A)(7)

LUCENT TECHNOLOGIES INC. DEFERRED COMPENSATION PLAN

Amended through December 18, 2002

Preamble

 

               Effective October 1, 1996, Lucent Technologies Inc. (the
“Company”) established the Lucent Technologies Inc. Officer Incentive Award
Deferral Plan and the Lucent Technologies Inc. Deferred Compensation Plan for
Non-Employee Directors, each of which was merged into the Lucent Technologies
Inc. Deferred Compensation Plan (the “Plan”) in July 1997. The Plan is intended
to constitute an unfunded, deferred compensation plan maintained primarily for a
select group of management or highly compensated employees and for members of
the Board of Directors who are not employees of the Company. The purpose of the
Plan is to provide a means by which eligible employees and non-employee
Directors may defer the receipt of certain forms of compensation while at the
same time giving the Company the present use of the compensation so deferred.
The Plan is intended to be an employee pension benefit plan within the meaning
of Section 3(2) of the Employee Retirement Income Security Act of 1974, as
amended. The Plan is not a qualified plan under Section 401(a) of the Internal
Revenue Code of 1986, as amended. Benefits under the Plan are paid directly by
the Company out of its general assets when due. The Plan has been amended and
restated as set forth herein effective as of December 18, 2002 to prohibit any
future deferrals under the Plan after December 31, 2002 except for stock-based
deferrals by the Company’s non-employee Directors.

 

 

 

Definitions.

               As used in the Plan, the following terms shall have the meanings
set forth below:

               (a)     “1996 Program” shall mean the Lucent Technologies Inc.
1996 Long Term Incentive Program.

               (b)     “Account” shall mean, for each Participant, such
Participant’s Deferred Cash Equivalent Account and Deferred Share Equivalent
Account.

               (c)     “Administrator” shall mean the Senior Vice President —
Human Resources of the Company.

               (d)     “Affiliate” shall mean (i) any Person that directly, or
through one or more intermediaries, controls, or is controlled by, or is under
common control with, the Company or (ii) any entity in which the Company has a
significant equity interest, as determined by the Committee.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LUCENT TECHNOLOGIES INC. DEFERRED COMPENSATION PLAN

               (e)     “Beneficiary Election” shall mean a written instrument,
in a form prescribed by the Administrator, relating to elections under Section
5.

               (f)     “Board” shall mean the Board of Directors of the Company.

               (g)     “Change in Control” shall mean the happening of any of
the following events:

 

(1)

An acquisition by any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act) (an “Entity”) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of either (A) the then outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (B) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
excluding, however, the following:  (1) any acquisition directly from the
Company, other than an acquisition by virtue of the exercise of a conversion
privilege unless the security being so converted was itself acquired directly
from the Company,  (2) any acquisition by the Company,  (3) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any corporation controlled by the Company, or (4) any acquisition by
any corporation pursuant to a transaction which complies with clauses (A), (B)
and (C) of subsection (3) of this Section 1(g); or

 

 

 

 

(2)

A change in the Composition of the Board during any two year period such that
the individuals who, as of the beginning of such two year period, constitute the
Board (such Board shall be hereinafter referred to as the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board; provided,
however, that for purposes of this definition, any individual who becomes a
member of the Board subsequent to the beginning of the two year period, whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of those individuals who are members of the
Board and who were also members of the Incumbent Board (or deemed to be such
pursuant to this proviso) shall be considered as though such individual were a
member of the Incumbent Board; and provided further, however, that any such
individual whose initial assumption of office occurs as a result of or in
connection with a solicitation subject to Rule 14a-12(c) of Regulation 14A
promulgated under the Exchange Act or other actual or threatened solicitation of
proxies or consents by or on behalf of an Entity other than the Board shall not
be so considered as a member of the Incumbent Board; or;


-2-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LUCENT TECHNOLOGIES INC. DEFERRED COMPENSATION PLAN

 

(3)

The approval by the shareowners of the Company of a merger, reorganization or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (each, a “Corporate Transaction”) or, if consummation of
such Corporate Transaction is subject, at the time of such approval by
shareowners, to the consent of any government or governmental agency, the
obtaining of such consent (either explicitly or implicitly by consummation);
excluding however, such a Corporate Transaction pursuant to which (A) all or
substantially all of the individuals and entities who are the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Corporate Transaction will beneficially
own, directly or indirectly, more than 60% of the outstanding shares of common
stock, and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation or other Person which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries (a “Parent Company”)) in substantially the same
proportions as their ownership, immediately prior to such Corporate Transaction,
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, (B) no Entity (other than the Company, any employee benefit plan (or
related trust) of the Company, such corporation resulting from such Corporate
Transaction or, if reference was made to equity ownership of any Parent Company
for purposes of determining whether clause (A) above is satisfied in connection
with the applicable Corporate Transaction, such Parent Company) will
beneficially own, directly or indirectly, 20% or more of the outstanding shares
of common stock of the corporation resulting from such Corporate Transaction or
the combined voting power of the outstanding voting securities of such
corporation entitled to vote generally in the election of directors unless such
ownership resulted solely from ownership of securities of the Company prior to
the Corporate Transaction, and (C) individuals who were members of the Incumbent
Board will immediately after the consummation of the Corporate Transaction
constitute at least a majority of the members of the board of directors of the
corporation resulting from such Corporate Transaction (or, if reference was made
to equity ownership of any Parent Company for purposes of determining whether
clause (A) above is satisfied in connection with the applicable Corporate
Transaction, of the Parent Company); or

-3-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LUCENT TECHNOLOGIES INC. DEFERRED COMPENSATION PLAN

 

(4)

The approval by the shareowners of the Company of a complete liquidation or
dissolution of the Company.

               (h)     “Change in Control Election” shall mean a written
instrument, in a form prescribed by the Administrator, relating to elections
under Section 7.

               (i)     “Code” shall mean the Internal Revenue Code of 1986, as
amended.

               (j)     “Committee” shall mean the Corporate Governance and
Compensation Committee of the Board (or any successor committee).

               (k)     “Company” shall mean Lucent Technologies Inc.

               (l)     “Deferral Election” shall mean a written election, in a
form prescribed by the Administrator, to defer receipt of Incentive Awards or
Retainer Payments otherwise payable to a Participant.

               (m)     “Deferred Cash Equivalent Account” shall mean a
book-entry account in the name of a Participant maintained in the Company’s
records with entries denominated in dollars.

               (n)     “Deferred Share Equivalent Account” shall mean a
book-entry account in the name of a Participant maintained in the Company’s
records with entries denominated in Share equivalents.

               (o)     “Director” shall mean any non-employee member of the
Board.

               (p)     “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended.

               (q)     “Eligible Member” shall mean an Officer, a Director,
Other Participant or a participant in either Predecessor Plan or another person
or group of employees who is designated by the Administrator as an Eligible
Member.

               (r)     “Fiscal Year” shall mean the period commencing October 1
and ending on the next succeeding September 30, or such other period as the
Company may from time to time adopt as its fiscal year.

               (s)     “Incentive Award” shall mean any award under the Short
Term Plan, any other bonus payment (including sales compensation plans), any
performance awards, stock unit awards or other awards under the 1996 Program
(other than options) and any dividend equivalent payment under the 1996 Program.

-4-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LUCENT TECHNOLOGIES INC. DEFERRED COMPENSATION PLAN

               (t)     “NYSE” shall mean the New York Stock Exchange, Inc.

               (u)     “Officer” shall mean any employee of the Company or any
of its Affiliates holding a position evaluated or classified above the executive
(“E-band”) level or its equivalent, and identified in the Company’s records as
an officer of the Company (including an Officer who was a participant in any
Predecessor Plan).

               (v)     “Other Participant” shall mean any employee of the
Company or any of its Affiliates (1) holding a position evaluated or classified
at or above the “D-Band” level or its equivalent, and identified in the
Company’s records as affected by the limitations on covered compensation
described in Section 401(a)(17) of the Code or the limitations on benefits
described in Section 415 of the Code or who has an Account with a positive
balance, or (2) holding a position evaluated or classified at or above the
“E-Band” level or its equivalent, in either case, only if the Administrator
determines that such group of employees shall be eligible to participate in the
Plan.

               (w)     “Participant” shall mean an Eligible Member who delivers
a Deferral Election to the Company or who receives a Savings Plan Make-Up
Credit. A person shall not cease being a Participant if the person ceases being
an Eligible Member, if the person has an Account with a positive balance.

               (x)     “Participating Company” shall mean the Company and any of
its Affiliates.

               (y)     “Payment Election” shall have the meaning set forth in
Section 6(a).

               (z)     “Person” shall mean any individual, corporation,
partnership, association, joint-stock company, trust, unincorporated
organization, limited liability company, other entity or government or political
subdivision thereof.

               (aa)    “Plan” shall mean this Lucent Technologies Inc. Deferred
Compensation Plan.

               (bb)    “Plan Year” shall mean each twelve (12) consecutive month
period commencing January 1 and ending on December 31 of the same calendar year.

               (cc)    “Potential Change in Control” shall mean:

 

(1)

the commencement of a tender or exchange offer by any third person which, if
consummated, would result in a Change in Control;

 

 

 

 

(2)

the execution of an agreement by the Company, the consummation of which would
result in the occurrence of a Change in Control;

-5-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LUCENT TECHNOLOGIES INC. DEFERRED COMPENSATION PLAN

 

(3)

the public announcement by any person (including the Company) of an intention to
take or to consider taking actions which if consummated would constitute a
Change in Control other than through a contested election for directors of the
Company; or

 

 

 

 

(4)

the adoption by the Board, as a result of other circumstances, including,
without limitation, circumstances similar or related to the foregoing, of a
resolution to the effect that a Potential Change in Control has occurred. 

A Potential Change in Control shall be deemed to be pending until the earliest
of (i) the second anniversary thereof, (ii) the occurrence of a Change in
Control and (iii) the occurrence of a subsequent Potential Change in Control.

               (dd)    “Predecessor Plans” shall mean the Lucent Technologies
Inc. Officer Incentive Award Deferral Plan and the Lucent Technologies Inc.
Deferred Compensation Plan for Non-Employee Directors.

               (ee)    “Retainer Payments” shall mean any amounts payable to a
Director for service as a Director.

               (ff)     “Savings Plan” shall mean the Lucent Technologies Inc.
Long Term Savings Plan for Management Employees.

               (gg)    “Savings Plan Make-Up Credit” shall mean, for any
Eligible Member, and for any Plan Year ended before January 1, 2000, an amount
equal to the excess, if any, of the value of the contribution that would have
been made by the Company for the applicable Plan Year on behalf of the Eligible
Member under Section 4.4 of the Savings Plan or any similar provision under any
similar plan of the Company, without regard to any limitation imposed by
Sections 401(a)(17), 401(m)(2)(A) or 415 of the Code, over the contribution
actually made to the Savings Plan pursuant to such Section 4.4, or to such other
plan pursuant to such similar provision, for the applicable Plan Year.

               (hh)    “Shares” shall mean the shares of common stock, $.01 par
value, of the Company.

               (ii)     “Short Term Plan” shall mean the Lucent Technologies
Inc. Short Term Incentive Plan.

-6-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LUCENT TECHNOLOGIES INC. DEFERRED COMPENSATION PLAN

     Section 2.   Deferral Elections.

               (a)     Delivery and Effectiveness of Deferral Elections.
Effective December 18, 2002, a Participant who is an Officer or an Other
Participant shall not have the right to defer receipt of Incentive Awards.  A
Participant who is a Director may elect to defer receipt of the stock portion
(but not the cash portion) of his or her Retainer Payments otherwise payable to
such Participant in future Fiscal Years by delivering a Deferral Election to the
Company not later than June 30 preceding the Fiscal Year in which the Deferral
Election is to become effective or such other time as the Administrator shall
determine. A Deferral Election shall become irrevocable for a Fiscal Year at the
end of the last day of the preceding Fiscal Year or, if later, on the date made.
A deferral election under a Predecessor Plan that has not been terminated shall
be deemed a Deferral Election for purposes of the Plan. During the period that a
Deferral Election is effective, the Participant shall not be entitled to receive
currently payments covered by such Deferral Election. The Company shall instead
make credits to the Participant’s Account in accordance with Section 3.

               (b)     Contents of Deferral Elections. Each Deferral Election
shall specify the types of compensation which shall be subject to such Deferral
Election and the effective date of the Deferral Election and shall contain the
Participant’s Payment Election. A Deferral Election may also contain the date on
which the Deferral Election is to terminate.

               (c)     Modification and Renewal of Deferral Elections. A
Deferral Election shall remain effective until the Participant terminates or
modifies such election by written notice to the Company. Any such termination or
modification shall become effective immediately following the end of the Fiscal
Year in which such notice is given. A Participant who has terminated a Deferral
Election may, so long as such Participant remains an Eligible Member or has an
Account with a positive balance, thereafter file a new Deferral Election in
accordance with Section 2(a).

               (d)     Deferral of Incentive Awards. A Deferral Election may
relate to all or any portion of the Incentive Awards otherwise payable to a
Participant. If the amount of the part of any Incentive Award (other than
dividend equivalent payments) subject to a Deferral Election is less than $1,000
(based on a valuation at the time the award would otherwise be paid), that
Incentive Award will be paid currently and no credit relating to such Incentive
Award will be made under the Plan.

               (e)     Deferral of Retainer Payments. A Director’s Deferral
Election shall relate to the stock portion of the Retainer Payments otherwise
payable to the Director. Notwithstanding Section 2(a), a newly-elected Director
may deliver a Deferral Election to the Company within 30 days after his or her
election, which Deferral Election shall be effective for all Retainer Payments
after the date on which the Deferral Election is delivered to the Company.

-7-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LUCENT TECHNOLOGIES INC. DEFERRED COMPENSATION PLAN

     Section 3.   Participant Accounts.

               (a)     Deferred Cash Equivalent Account. (i) There shall be
credited to a Participant’s Deferred Cash Equivalent Account the following:

 

(A)

portions of Incentive Awards otherwise payable in cash and for which a Deferral
Election specifies crediting under the Plan;

 

 

 

 

(B)

that portion of a Director’s Retainer Payment for which a Deferral Election
specifies crediting to the Participant’s Deferred Cash Equivalent Account;

 

 

 

 

(C)

amounts related to salary for periods ended before January 1, 2002 for which a
Deferral Election specified crediting under the Plan;

 

 

 

 

(D)

amounts previously deferred into cash equivalent accounts under the Predecessor
Plans and credited under this Plan, and

 

 

 

 

(E)

Savings Plan Make-Up Credits made for periods ended before January 1, 2000.  No
Savings Plan Make-Up Credit shall be made for any period beginning after
December 31, 1999.

               (ii) Amounts credited to the Participant’s Deferred Cash
Equivalent Account shall bear interest as provided in Section 4 from the date
the Incentive Award, Retainer Payment, salary or Savings Plan Make-Up Credits
would otherwise have been paid to the Participant or paid or credited to the
Savings Plan, as applicable. Interest shall be credited to Deferred Cash
Equivalent Accounts at the end of each fiscal quarter of the Company.

               (b)     Deferred Share Equivalent Account. (i)     There shall be
credited to a Participant’s Deferred Share Equivalent Account the following:

 

(A)

portions of Incentive Awards otherwise payable in Shares and for which a
Deferral Election specifies crediting under the Plan;

 

 

 

 

(B)

that portion of a Director’s Retainer Payment for which a Deferral Election
specifies crediting to the Participant’s Deferred Share Equivalent Account; and

 

 

 

 

(C)

amounts previously deferred into share equivalent accounts under the Predecessor
Plans and credited under this Plan. 

-8-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LUCENT TECHNOLOGIES INC. DEFERRED COMPENSATION PLAN

               (ii) Cash amounts credited to a Participant’s Deferred Share
Equivalent Account shall be converted to the number of Share equivalents
determined by dividing such cash amount by the Conversion Price. In addition,
the Participant’s Deferred Share Equivalent Account shall be credited on each
dividend payment date for Shares, with an amount equal to the number of Shares
that could be purchased at the Conversion Price with dividends that would have
been payable on the number of Shares equal to the number of Share equivalents in
the Participant’s Deferred Share Equivalent Account on the record date for such
dividend.  “Conversion Price” means the average of the daily high and low sale
prices of Shares on the NYSE for the period of five trading days ending on the
date such amount otherwise would have been paid to the Participant or, in the
case of a dividend equivalent, on the dividend payment date, or the period of
five trading days immediately preceding such applicable date if the NYSE is
closed on such applicable date.

               (iii) In the event of any change in outstanding Shares by reason
of any stock dividend or stock split, recapitalization, merger, consolidation,
combination or exchange of shares or other similar corporate change, the Board
shall make such adjustments, if any, that it deems appropriate in the number of
Share equivalents then credited to Participants’ Deferred Share Equivalent
Accounts. Any and all such adjustments shall be within the sole discretion of
the Board and its decision in regard to such adjustments shall be conclusive,
final and binding upon all parties concerned.

 

(c)

Life Insurance Plan.   A Participant may direct the Committee to apply all or a
portion of the Participant’s Account toward the satisfaction of the
Participant’s obligations under Section 3.02 of the Lucent Technologies Inc.
Voluntary Life Insurance Plan.  Any such direction (i) must be made at least
twelve (12) months before the date on which the portion of the Participant’s
Account so directed would otherwise be payable under the terms of the governing
Payment Election or Redeferral Election, (ii) must be made first from any
available interest in the Deferred Cash Equivalent Account, and only then from
any available interest in the Deferred Share Equivalent Account, (iii) shall be
irrevocable upon delivery to the Administrator; and (iv) shall reduce the amount
credited to a Participant’s Account and the Company’s obligation under this Plan
to the extent of such satisfaction.  The Participant’s interest in the Deferred
Share Equivalent Account shall be applied in accordance with this Section 3(c)
on the basis of the Conversion Price determined on the date of such application.

     Section 4 .   Deferred Cash Equivalent Account Interest Rate.

               (a)     Interest Rate Generally. The interest rate to be accrued
on a Participant’s Deferred Cash Equivalent Account shall be such rate as is
determined, from time to time, by the Board.  Such rate may be applied by the
Board to a Participant’s existing balance in a Deferred Cash Equivalent Account
or to amounts subsequently credited to such Participant’s Account.  The
determination by the Board pursuant to this Section 4 shall be within its sole
discretion and its decision shall be conclusive, final and binding upon all
parties concerned.

-9-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LUCENT TECHNOLOGIES INC. DEFERRED COMPENSATION PLAN

               (b)     Interest Rate Following Termination Without the Company’s
Consent. Notwithstanding Section 4(a), with respect to amounts credited to the
Deferred Cash Equivalent Accounts of Officers and Other Participants who
terminate employment (other than by death or disability) under circumstances
that the Administrator determines are not in the interests of the Company, the
effective annual rate of interest following the date of such termination of
employment shall be the one-year U.S. Treasury note rate. 

     Section 5 .   Payments Following Death.

               (a)     Form of Payment. A Participant may deliver a Beneficiary
Election to the Administrator electing that, in the event the Participant should
die before full payment of all amounts credited to the Participant’s Account,
the balance of the Account shall be distributed in one payment or in some other
number of approximately equal annual installments (not exceeding five (5)) to
the person(s) designated in the Beneficiary Election. In the event that a
Participant fails to designate such a beneficiary, or the beneficiary(ies)
predecease(s) him, payment following the death of the Participant shall be made
to the Participant’s surviving spouse or, if there is no surviving spouse, to
the Participant’s estate. The first installment (or the single payment if the
Participant has so elected) shall be paid on the first day of the calendar
quarter next following the month of death; provided, however, that the
Administrator may, in his or her sole discretion, direct that the first
installment (or the single payment) shall be paid on the first day of the Fiscal
Year next following the date of death.

               (b)     Change of Beneficiary Designation. The elections referred
to in Section 5(a), including the designation of a beneficiary or beneficiaries,
may be changed by a Participant at any time by delivering a new Beneficiary
Election to the Administrator.

-10-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LUCENT TECHNOLOGIES INC. DEFERRED COMPENSATION PLAN

     Section 6.   Payments.

               (a)     Commencement of Benefits. (i) At the time a Participant
makes a Deferral Election, the Participant shall also make an election under
Section 6(a)(ii) with respect to the distribution of the amounts credited to
such Participant’s Account pursuant to such Deferral Election (each such
election, a “Payment Election”). Any similar election related to the
distribution of deferred amounts under the Predecessor Plans which has not been
modified or terminated shall be deemed a Payment Election under this Plan. A
Participant may, at any time earlier than twelve (12) months prior to the date
on which a distribution of a portion (or all) of a Participant’s Account would
commence under the terms of such Payment Election, submit a written election to
the Company (hereinafter a “Redeferral Election”) requesting that (A) the
initial distribution date be further deferred, (B) the type of payment initially
elected under Section 6(c)(i) be changed from a lump sum to annual installments,
or (C) the payment period initially elected be extended (but not beyond the
period permitted in Section 6(c)(i).).  With respect to each Payment Election, a
participant may make a single Redeferral Election addressing one or more of the
initial distribution date, the type of payment, or the payment period, and the
Redeferral Election shall supersede the Payment Election and be irrevocable upon
delivery to the Administrator. 

               (ii) Each Payment Election shall specify whether payments related
to Account balances other than Savings Plan Make-Up Credits shall commence (i)
on the first day of the calendar quarter next following the month in which the
Participant attains the age specified in such election, which age shall not be
earlier than 55 or later than 70, (ii) on the first day of the calendar quarter
next following the month in which the Participant retires from a Participating
Company or otherwise terminates employment (including termination of service as
a member of the Board) with any Participating Company (except for a transfer to
another Participating Company); provided, however, that the Administrator may,
in his or her sole discretion, direct that the Participant’s benefits shall
commence on the first day of the Fiscal Year next following the date of
retirement or other termination of employment, or (iii) on the first day (the
“First Day”) of the calendar year next following the calendar year in which the
Participant retires from a Participating Company or otherwise terminates
employment (including termination of service as a member of the Board) with any
Participating Company (except for a transfer to another Participating Company);
provided, however, that the Administrator may, in his or her sole discretion,
direct that the Participant’s benefits shall commence on the first day of the
Fiscal Year next following the First Day.

               (iii) Notwithstanding the foregoing, amounts credited to a
Participant’s Account as Savings Plan Make-Up Credits or earnings thereon shall
be distributed in one payment following the Participant’s termination of
employment.

               (b)     Form of Distributions. Amounts credited to a
Participant’s Deferred Cash Equivalent Account shall be distributed in cash.
Amounts credited to a Participant’s Deferred Share Equivalent Account as Share
equivalents shall be distributed in the form of an equal number of Shares, with
fractional shares being paid in cash.

               (c)     Payment Period. (i) A Participant may elect in a Payment
Election to receive the amounts credited to the Participant’s Account other than
Savings Plan Make-Up Credits in one payment or in some other number of
approximately equal annual installments (not exceeding ten (10) or such longer
period as approved by the Committee, in individual cases), provided, however,
that the number of annual installments may not extend beyond the life expectancy
of the Participant, determined as of the date the first installment is paid. 

-11-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LUCENT TECHNOLOGIES INC. DEFERRED COMPENSATION PLAN

               (ii) Installments subsequent to the first installment to the
Participant, or to a beneficiary or to the Participant’s estate, shall be paid
on the first day of the applicable calendar quarter in each succeeding calendar
year until the entire amount credited to the Participant’s Account shall have
been paid. Prior to distribution, Accounts shall continue to receive credits
under Section 3(a)(ii) and Section 3(b)(ii).

               (d)     Acceleration of Payment for Severe Financial Hardship. In
the event a Participant, or the Participant’s beneficiary after the
Participant’s death, incurs a severe financial hardship, the Administrator may,
in his or her sole discretion, accelerate or otherwise revise the payment
schedule for the Participant’s Account to the extent reasonably deemed necessary
to eliminate or alleviate the severe financial hardship.  For the purpose of
this Section 6(d) a severe financial hardship must have been caused by an
accident, illness or other event beyond the control of the Participant or, if
applicable, the beneficiary.

               (e)     Immediate Distribution of Deferred Cash Equivalent
Account Balance. A Participant may at any time elect to receive a distribution
of all or any portion of the balance in his or her Deferred Cash Equivalent
Account. Amounts credited to Deferred Share Equivalent Accounts shall not be
available for distribution under this Section 6(e). Requests for distributions
shall be submitted in writing (on a form prescribed by the Administrator for
such purpose) to the Administrator. Distributions from the Participant’s
Deferred Cash Equivalent Account pursuant to this Section 6(e) will at all times
be subject to (i) reduction for applicable tax withholdings pursuant to Section
9(h), and (ii) a reduction in the amount paid equal to six percent (6%) of the
amount requested.  Distributions pursuant to this Section 6(e) shall be payable
in a single lump sum, in cash, within thirty (30) days of submission of the
completed form.

               (f)     Immediate Distribution of Account Balance Following
Certain Terminations of Employment. Notwithstanding any contrary election
pursuant to this Section 6, the entire amount then credited to a Participant’s
Account shall be paid immediately in a single payment (A) if the Participant is
discharged for cause by his or her Participating Company, (B) if the
Administrator determines that the Participant engaged in misconduct in
connection with the Participant’s employment with the Participating Company, (C)
if the Participant terminates employment under circumstances that the
Administrator determines are not in the interest of the Company, or (D) if the
Participant without the consent of the board of directors of his or her
Participating Company, during either the Participant’s period of employment with
a Participating Company or the nine (9) month period following termination for
any reason of the Participant’s employment with a Participating Company, on
behalf of any competitor of the Company (x) renders any services relating to:
(1) strategic planning, research and development, manufacturing, marketing, or
selling with respect to any product, process, material or service which
resembles, competes with, or is the same as a product, process, material or
service of the Company about which the Participant gained any proprietary or
confidential information or on which the Participant worked during the three (3)
years prior to termination of employment, or (2) any actual or potential
customer of Lucent about whom the Participant gained any proprietary or
confidential knowledge or with whom the Participant worked during the three (3)
years prior to termination of employment, or (y) solicits or offers, or induces
or encourages others to solicit or offer, employment to any employee of the
Company.

-12-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LUCENT TECHNOLOGIES INC. DEFERRED COMPENSATION PLAN

     Section 7.   Change in Control.

               (a)     Notwithstanding any Payment Election, the aggregate
amount credited to a Participant’s Account shall be paid in one lump-sum payment
as soon as practicable following a Change in Control, but in no event later than
90 days after such Change in Control.

               (b)     A Participant may, prior to the beginning of the Fiscal
Year in which a Change in Control happens, deliver an election to the
Administrator specifying that the aggregate amount credited to the Participant’s
Account be paid in accordance with the Participant’s Payment Election or
Redeferral Election in effect as of the date of such Change in Control.

     Section 8.   Administration.

               (a)     Administration. The Administrator shall have the
authority to administer and to interpret the Plan.

               (b)     Responsibilities and Powers of the Administrator. In
administering the Plan, the Administrator shall have the following
responsibilities:

 

(1)

To administer the Plan in accordance with the terms hereof, and to exercise all
powers specifically conferred upon the Administrator hereby or necessary to
carry out the provisions hereof;

 

 

 

 

(2)

To construe this Plan, which construction shall be conclusive, correct any
defects, supply omissions, and reconcile inconsistencies to the extent necessary
to effectuate the Plan;

 

 

 

 

(3)

To determine in his or her sole discretion the amount of benefits payable to
Participants under the Plan.  Any interpretation or determination made by the
Plan Administrator pursuant to its discretionary authority shall be final and
binding on the Company, any Participant, and any other affected party; and

-13-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LUCENT TECHNOLOGIES INC. DEFERRED COMPENSATION PLAN

 

(4)

To keep all records relating to Participants and such other records as are
necessary for proper operation of the Plan.

               (c)     Actions of the Administrator. In carrying out the
responsibilities set forth in Section 8(b):

 

(1)

The Administrator may adopt rules and regulations necessary for the
administration of the Plan which are consistent with the provisions hereof.

 

 

 

 

(2)

All acts and decisions of the Administrator shall apply uniformly to all
Participants in like circumstances.  Written records shall be kept of all acts
and decisions.

 

 

 

 

(3)

The Administrator may delegate, in writing, any of his or her responsibilities
and powers with respect to the Plan to another individual or individuals.

               (d)     Professional Assistance.  The Administrator shall have
the right to hire, at the expense of the Company, such professional assistants
and consultants as he or she, in his or her sole discretion, deems necessary or
advisable, including but not limited to accountants, actuaries, consultants,
counsel and such clerical assistance as is necessary for proper discharge of his
or her duties hereunder.

     Section 9.   Miscellaneous.

               (a)     Benefits Payable by the Company. All benefits payable
under this Plan constitute an unfunded obligation of the Company. Payments shall
be made, as due, from the general funds of the Company or, in the case of Share
payments, from newly issued Shares, Shares purchased in the market, treasury
Shares or otherwise. The Company may, at its option, maintain one or more
bookkeeping reserve accounts to reflect its obligations under the Plan and may
make such investments as it may deem desirable to assist it in meeting its
obligations. Any such investments shall be assets of the Company subject to the
claims of its general creditors. No person eligible for a benefit under this
Plan shall have any right, title to, or interest in any such investments. 
Nothing contained in this Section 9(a) shall limit the ability of the Company to
pay benefits through one or more grantor trusts as provided in Section 9(b).
Participants are general, unsecured creditors of the Company. This Plan
constitutes a mere promise to pay benefits in the future.

-14-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LUCENT TECHNOLOGIES INC. DEFERRED COMPENSATION PLAN

               (b)     Grantor Trusts. (i) The Company shall create a grantor
trust or utilize an existing grantor trust to assist it in accumulating the
shares of Common Stock and cash needed to fulfill its obligations under this
Plan to Directors (including former Directors), to which it shall be obligated
to make contributions, no later than the date upon which any Potential Change in
Control occurs, of a number of Shares and an amount of cash such that the assets
of such trust are sufficient to discharge all of the Company’s obligations under
this Plan to Directors (including former Directors) accrued as of the date of
the Potential Change in Control. While a Potential Change in Control is pending
and after any Change in Control, the Company shall be obligated to make
additional contributions at least once each fiscal quarter to the extent
necessary to ensure that the assets of such trust remain sufficient to discharge
all such obligations accrued as of the last day of such fiscal quarter. If a
Potential Change in Control occurs but ceases to be pending without the
occurrence of a Change in Control or a subsequent Potential Change in Control
then the Company shall be permitted (but not required) to cause the trustee of
such trust to distribute any or all of the assets of the Trust to the Company.

               (ii) The Company may create a grantor trust or utilize an
existing grantor trust to assist it in accumulating the Shares and cash needed
to fulfill its obligations under this Plan to Participants who are not Directors
(or former Directors). The Board shall determine whether it is necessary or
desirable to create such a trust and to deposit Shares and cash in such trust to
enable the Company to meets its obligations under this Plan and the extent of
any such deposit to such trust.

               (iii) Participants shall have no beneficial or other interest in
any trust referred to in this Section 9(b) and the assets thereof, and their
rights under the Plan shall be as general creditors of the Company, unaffected
by the existence of any trust, except that payments to Participants from any
such trust shall, to the extent thereof, be treated as satisfying the Company’s
obligations under this Plan.

               (c)     Obligation for Payment of Benefits. The obligation to
make a distribution of amounts credited to a Participant’s Account shall be
borne by the Participating Company which otherwise would have paid such amounts
currently.  However, the obligation to make a distribution with respect to
Accounts which are related to amounts credited under a Predecessor Plan, and
with respect to which no Participating Company would otherwise have paid the
related award or deferred amount currently, shall be borne by the Participating
Company to which the Participant was assigned on October 1, 1996.

               (d)     Amendment or Termination. (i) The Board may amend the
Plan or terminate the Plan at any time, but such amendment or termination shall
not adversely affect the rights of any Participant, without his or her consent,
to any benefit under the Plan to which such Participant may have previously
become entitled prior to the effective date of such amendment or termination. 
The Administrator with the concurrence of the General Counsel of the Company or
his delegate shall be authorized to make minor or administrative changes to the
Plan, as well as amendments required by applicable federal or state law (or
authorized or made desirable by such statutes).  Any amendment to the Plan by
the Board shall be made in writing, with or without a meeting, or shall be made
in writing by the Administrator, to the extent of the aforementioned
authorization.

-15-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LUCENT TECHNOLOGIES INC. DEFERRED COMPENSATION PLAN

               (ii) If the Plan is terminated, a valuation shall be made of each
Participant’s Account balance as of the Plan termination date. The amount of
such Account balance shall be payable to the Participant at the time it would
have been payable under Section 5 and Section 6 had the Plan not been
terminated; provided, however, that the Committee may elect instead to
immediately distribute all Participants’ Account balances in lump sums upon
termination of the Plan.

               (e)     Entire Agreement. This Plan constitutes the entire
agreement of the Company with respect to the benefits provided herein and cannot
be modified orally or in any writing other than as set forth in Section 9(d).

               (f)     Payments to Incompetents. If a Participant entitled to
receive any benefits hereunder is adjudged to be legally incapable of giving
valid receipt and discharge for such benefits, they will be paid to the duly
appointed guardian of such Participant or to such other legally appointed person
as the Administrator may designate. Such payment shall, to the extent made, be
deemed a complete discharge of any liability for such payment under the Plan.

               (g)     Benefits not Transferable. The right of any person to any
benefit or payment under the Plan shall not be subject to voluntary or
involuntary transfer, alienation or assignment and, to the fullest extent
permitted by law, shall not be subject to attachment, execution, garnishment,
sequestration or other legal or equitable process.  In the event a person who is
receiving or is entitled to receive benefits under the Plan attempts to assign,
transfer or dispose of such right, or if an attempt is made to subject said
right to such process, such assignment, transfer, or disposition shall be null
and void.

               (h)     Tax Withholding. The Company is authorized to withhold
from any Account or payment due under the Plan the amount of applicable
withholding taxes in respect of such pay­ment or Account and to take such other
action as may be necessary in the opinion of the Company to satisfy all
obligations for the payment of such federal, state or other governmental entity
tax obligation.

               (i)     Governing Law. The provisions of the Plan shall be
construed in accordance with the laws of the State of Delaware.

IN WITNESS WHEREOF, the Company has caused this Plan, as amended, to be executed
effective the 18th day of December, 2002.

-16-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LUCENT TECHNOLOGIES INC. DEFERRED COMPENSATION PLAN

For Lucent Technologies Inc.

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Pamela O. Kimmet

 

Senior Vice President — Human Resources

 

 

 

 

 

 

Attest:

 

 

 

--------------------------------------------------------------------------------

 

 

Richard J. Rawson

 

Senior Vice President, General Counsel
and Secretary

 

 

-17-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------